Citation Nr: 9916742	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-27 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to vocational rehabilitation training in 
accordance with the provisions of Chapter 31, Title 38, 
United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
August 1994.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a May 1997 decision by the Vocational Rehabilitation 
Counseling Psychologist of the Washington, DC, RO in which it 
was determined that the veteran was not entitled to 
vocational rehabilitation benefits under Title 38, United 
States Code, Chapter 31.  The veteran expressed his 
disagreement with that decision in July 1997, and a statement 
of the case was issued later that month.  In December 1997, 
he submitted a substantive appeal, and in December 1998, the 
veteran appeared before the undersigned at a hearing 
conducted in Washington, DC.  A transcript of that hearing 
has been obtained and associated with the claims file, and 
the case is now ready for appellate consideration.  


FINDINGS OF FACT

1.  The veteran has two compensable service-connected 
disabilities, tinnitus and hypertension, each rated as 10 
percent disabling, and he is also service-connected for 
chondromalacia of the right knee, residuals of an injury to 
the lumbar spine at L5, for bilateral hearing loss, which are 
rated as noncompensably disabling.  

2.  The veteran's combined schedular disability evaluation is 
20 percent.  

3.  Since approximately one year after the veteran's 
retirement from service, he has been employed in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interest, and he has successfully maintained 
such employment.  

4.  The veteran does not have an employment handicap.   


CONCLUSION OF LAW

The criteria for establishing entitlement to vocational 
rehabilitation training in accordance with the provisions of 
Chapter 31, Title 38, United States Code, are not met.  
38 U.S.C.A. §§ 3101, 3102 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 21.51 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that the veteran retired from 
the U.S. Army in 1994, after serving in excess of 23 years.  
During that time he achieved the rank of Master Warrant 
Officer, and worked primarily as a pilot of rotary wing and 
fixed wing aircraft.  At various times, he also worked as a 
Budget Officer, Operations Officer, and Supply Officer.  In 
his capacity as a Budget Officer, the veteran developed and 
executed his Battalion's budget, which was in excess of $5 
million.   

In August 1994, the veteran submitted an application for VA 
compensation benefits.  Following VA medical examinations 
that took place in October 1994, and a review of the 
veteran's service medical records, the RO prepared a rating 
action in which the veteran was awarded service connection 
for tinnitus, hypertension, chondromalacia of the right knee, 
residuals of an injury to the lumbar spine, and for bilateral 
hearing loss.  The veteran's tinnitus and hypertension were 
each evaluated as 10 percent disabling.  The remaining 
service-connected disabilities were considered noncompensably 
disabling.  The veteran's combined schedular disability 
evaluation was 20 percent.   

In December 1996, the veteran submitted an application for 
vocational rehabilitation, indicating he desired to attend 
college or vocational school.  He also indicated that he had 
already completed 4 years of college in 1982.  In connection 
with this application for benefits, the veteran was 
interviewed by a private counselor under contract with VA; 
the purpose of the interview was to gather information and to 
explore the veteran's interests, aptitudes, and abilities.  
During the course of this interview, the veteran advised 
that, except for part time work, he had been unemployed 
between June 1994 and July 1995.  Since July 1995, however, 
he had been employed by BDM Engineering Services Company, 
earning $700 per week.  The veteran also advised that he had 
submitted employment applications to numerous companies for 
flight jobs, but he had not been hired for those positions, 
because, he believed, of his service-connected disabilities.  
He also indicated that because he had "no recent experience 
of education to make up for the lack of specific 
experience," non-airline companies would not hire him.  

The narrative report following the interview, prepared by the 
private counselor, revealed that, despite the periods of 
unemployment in the year immediately following retirement 
from service, the veteran's work pattern seemed stable.  In 
addition, it was noted that, while the veteran was continuing 
to look for work as a commercial pilot, he wished to remain 
at the company where he was currently employed, following the 
termination of a contract which that company then had with 
the Government.  (The veteran was apparently employed by BDM 
Engineering to work on a project for a specific contract the 
company had with the United States Government.  This contract 
was evidently scheduled to be completed in September 1997.)  
Moreover, it was noted that the veteran enjoyed independent 
work with data, and most liked working at BDM Engineering 
because of the independence it afforded him in his work.  It 
was also indicated that the veteran was applying for 
vocational rehabilitation services to secure financial 
support to pursue a technical degree, which he believed would 
guarantee his position with BDM Engineering.  

The report also reflected the conclusion that, given the 
veteran's work in aviation in service, he should have many 
skills transferable to work outside the military.  Moreover, 
in view of the veteran's interest in working with data, it 
was thought he would be able to pursue employment as either a 
check pilot, flight instructor, communications coordinator, 
or an analyst test engineer.  In the opinion of the 
individual preparing the report, it was considered that the 
veteran had many desirable skills resultant from his aviation 
career, that he had been employed since his departure from 
the Army, and that he appeared to have overcome the effects 
of his impairment, and "seems not to have severe physical 
limitations."  The veteran's desires were also considered 
consistent with his abilities, aptitudes, and interests.  The 
counselor also commented that, should the veteran's 
employer's contract with the Government expire in September 
1997, the veteran would "know no more technically than he 
does now, should school be approved.  Hence, should [the 
veteran's employer] wish to keep him, they would need to 
train him in a different position as they did previously 
anyway."  The counselor concluded that the veteran did have 
an impairment of employability, and that the veteran's 
service-connected disability materially contributed to this 
impairment.  Nevertheless, he found that the veteran did not 
have an employability handicap, or a serious employment 
handicap, and that he had overcome the effects of the 
impairment.  

In May 1997, the veteran was interviewed by a VA Counseling 
Psychologist.  In the record of this interview, it was noted 
that the veteran's situation had not changed significantly 
since his February 1997 interview with the private counselor.  
At this time, the veteran described his job with BDM 
Engineering as developing scenarios to test the functionality 
of various reconnaissance systems.  He reported that his 
yearly salary was $51,500, and that his present job did not 
aggravate his service-connected disabilities.  The veteran 
did reiterate, however, that he was no longer able to 
function as an aviator, and that he had been unemployed after 
his retirement from service until he accepted his current 
position.  

During the course of this interview, the veteran was 
apparently informally advised that he would not be found 
entitled to Chapter 31 benefits.  It was explained to the 
veteran that, in order to be eligible for this benefit, it 
needed to be established,

that his service-connected disabilities resulted in 
an employment handicap, and that he needed services 
from the Chapter 31 program in order to overcome 
that handicap.  It was also explained to him that 
being found entitled to services would not 
automatically make him eligible for retraining, if 
he had education and work experience which would be 
presently acceptable in the job market.  

As set forth in the Introduction to this decision, the 
veteran was formally advised of the RO's decision to deny 
entitlement to the benefits at issue in a letter addressed to 
him in May 1997.  In that letter, the veteran was informed 
that it had been determined that his service-connected 
disabilities did not result in an employment handicap.  This 
conclusion was based on the fact that the veteran was,  

presently employed by BDM Engineering Services as a 
Senior Analyst developing scenarios to test the 
functionality of various reconnaissance systems, 
earning $51,500 per year.  This employment is based 
on skills and abilities you have already acquired 
and your service connected disabilities do not 
negate your ability to perform this job.  

In the statement of the case provided to the veteran in July 
1997, he was also advised that the Chapter 31 program is 
designed to provide entry-level employment skills for 
disabled veterans whose disabilities render them 
unemployable; or, if employed, whose disabilities are being 
aggravated by their employment.  It was apparently held that, 
since the veteran was employed at a position which would be 
considered well above entry-level, and that this employment 
required reasonably developed skills which were compensated 
accordingly, he was not eligible for Chapter 31 benefits.  

During the course of his appeal, the veteran submitted a 
number of statements setting out his contentions in regard to 
his claim.  In these, he pointed out that his employment with 
BMD Engineering was based on an Operational Test and 
Evaluation Contract, with a defined end date, and that it 
required very specific education and experience, which he 
happened to have.  He stated that what he did not have was a 
technical degree that would help to ensure his continued 
employment after this particular contract expired.  

A letter from this employer bore out the veteran's statement.  
In that letter, the employer noted that the veteran did not 
meet the educational requirement for the position in which he 
was hired (Bachelor of Science degree in engineering, 
physics, mathematics, computer science or operational 
research) but, that, because he happened to have experience 
with the aircraft system for which a government contract had 
been obtained, the veteran was hired as a Principal Staff 
Member.  It was noted, however, that the veteran's lack of 
formal and broad technical training would limit his placement 
opportunities in other areas when this particular contract 
was completed.  

The veteran also commented that his hypertension was being 
aggravated by his employment in this environment, due to the 
stress that existed in knowing that his position was time 
limited and that he would have only limited employable skills 
when the contract ended.  Furthermore, the veteran believed 
that, since his disabilities precluded him from employment 
within the airline industry, for which he was qualified by 
virtue of his military experience, he should be awarded 
Chapter 31 benefits to acquire a technical skill that would 
enable him to advance to a similar status and position, but 
which his disabilities have rendered otherwise unobtainable.  

The veteran also has maintained that to deny entitlement to 
the benefit he seeks because that benefit is designed to 
train one for entry-level employment is not consistent with 
the language of the applicable law and regulations 
authorizing and implementing this benefit.  

At the hearing conducted by the undersigned in December 1998, 
the veteran testified, with the support of his 
representative, that he was unable to obtain a job as a pilot 
due to a refractive error of the eyes, hearing loss, and knee 
problems.  In describing his work history since service, he 
explained that, for the first year after service, he had 
worked in lawn care service, and in telephone repair with a 
friend.  He had then worked at BDM Engineering until, 
apparently, some time prior to September 1997.  At that time, 
he had accepted a position as a consultant with the firm 
Booz, Allen & Hamilton, Inc. (which had apparently sought 
someone with "operational-type experience") where he was 
responsible for evaluating and/or testing the intelligence 
systems on board various aircraft.  The veteran expressed his 
belief that this position was not particularly suitable for 
him, and that his potential for employment was very narrow in 
view of his educational background, or lack thereof.  The 
veteran also mentioned that his current employment requires 
his presence around aircraft, which aggravates his service-
connected tinnitus and hearing loss, and that living and 
working in the congestion of the Washington, DC, area 
aggravates his hypertension.   

With respect to the law and regulations governing entitlement 
to the benefit the veteran seeks in this case, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has rendered a decision, Davenport v. 
Brown, 7 Vet.App. 476 (1995), that directly addresses the 
adjudication of claims of basic eligibility for vocational 
rehabilitation training under the terms and conditions of 
Chapter 31, Title 38, United States Code.  In that case, the 
Court held that the requirement in a VA regulation, 38 C.F.R. 
§ 21.51(c), that a veteran's service-connected disability 
must "materially contribute" to the impairment (that is, 
the restrictions on employability) giving rise to the 
veteran's employment handicap, was inconsistent with 38 
U.S.C.A. § 3102 and, therefore, not authorized.  Although VA 
argued that the regulatory requirement was an appropriate 
interpretation of the statute and of congressional intent, 
the Court stated that the governing statute required simply 
that a veteran have a qualifying service-connected disability 
and an employment handicap, but not that the two must be 
causally related.  It was held to be a usurpation of the 
legislative function of Congress for VA to have placed this 
causal nexus requirement in the regulation.  The Court stated 
further that, to the extent 38 C.F.R. § 21.51(c)(2), (e), 
(f)(1)(ii), and (f)(2) included the "materially contribute" 
language, requiring a causal nexus between a veteran's 
service-connected disability and the veteran's employment 
handicap, those regulatory provisions were "unlawful and set 
aside."  Davenport, supra, at 486.

However, in Public Law No. 104-275, Title I, §  101, 110 
Stat. 3324 (Oct. 9, 1996), Congress amended the statute to 
clarify its intent that a veteran's employment handicap must 
be the result of service-connected disability in order to 
warrant entitlement to Chapter 31 benefits.  Thus, Congress 
expressly overrode the Court's decision in Davenport.

In the present case, the veteran filed his current claim for 
Chapter 31 benefits in December 1996, after Public Law No. 
104-275 re-established the requirement that the veteran's 
employment handicap must be the result of service-connected 
disability in order to be entitled to Chapter 31 benefits.  
Therefore, the current regulations, which again require a 
causal nexus between the veteran's service-connected 
disability and his or her employment handicap, are applicable 
to this case.

The specific language of the law and regulations mentioned 
above provides that a veteran shall be entitled to a 
rehabilitation program under the terms and conditions of 
Chapter 31, if that person is a veteran who has a service-
connected disability rated at 20 percent or more, which was 
incurred or aggravated in service on or after September 16, 
1940, and if the person is determined by the Secretary of 
Veterans Affairs to be in need of rehabilitation due to an 
employment handicap.  38 U.S.C.A. § 3102.  An "employment 
handicap" is defined as an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with his/her abilities, aptitudes, and interests.  
38 U.S.C.A § 3101(1); 38 C.F.R. § 21.51(b).  The term 
"impairment" is defined as restrictions on employability 
caused by disabilities, negative attitudes toward the 
disabled, deficiencies in education and training, and other 
pertinent factors.  38 C.F.R. § 21.51(c)(1).

Furthermore, under the provisions of 38 C.F.R. § 21.51(f)(1), 
an employment handicap which entitles the veteran to 
assistance under the Chapter 31 program exists when all of 
the following conditions are met: 

(i) the veteran has an impairment of employability; 
this includes veterans who are qualified for 
suitable employment, but do not obtain or retain 
such employment for reasons not within their 
control; 

(ii) the veteran's service-connected disability 
materially contributes to the impairment of 
employability; 

(iii) the veteran has not overcome the effects of 
the impairment of employability through employment 
in an occupation consistent with his or her pattern 
of abilities, aptitudes and interests.  

An employment handicap does not exist when any of the 
following conditions are present: 

(i) the veteran's employability is not impaired; 
this includes veterans who are qualified for 
suitable employment, but do not obtain or retain 
such employment for reasons within their control; 

(ii) the veteran's employability is impaired, but 
his or her service-connected disability does not 
materially contribute to the impairment of 
employability; 

(iii) the veteran has overcome the effects of the 
impairment of employability through employment in 
an occupation consistent with his or her pattern of 
abilities, aptitudes and interests, and is 
successfully maintaining such employment.  

38 U.S.C.A. § 3102; 38 C.F.R. § 21.51(f)(2).  

A finding that the veteran's service-connected disability 
materially contributes to his or her impairment to employment 
will be made by assessing the following factors: 

(1) Preparation for employment.  The service-
connected condition adversely affects the veteran's 
current ability to prepare for employment in one or 
more fields which would otherwise be consistent 
with the veteran's abilities, aptitudes, and 
interests.  An adverse effect is demonstrated when 
the physical or psychological results of the 
service-connected condition: 

(i) Impair the veteran's ability to train; 

(ii) Prevent or impede access to training 
facilities; or 

(iii) Diminish the veteran's motivation and 
ability to mobilize his or her energies for 
education or training. 

(2) Obtaining employment.  The service-connected 
condition places the veteran at a competitive 
disadvantage with similarly circumstanced 
nondisabled persons in obtaining employment. A 
veteran without reasonably developed specific job 
skills shall be considered to be at a competitive 
disadvantage unless evidence of record shows a 
history of current, stable, continuing employment. 

(3) Retaining employment.  The physical or 
psychological effects of a service-connected 
condition adversely affect the veteran's ability to 
maintain employment which requires reasonably 
developed skills. This criterion is not met if a 
veteran though lacking reasonably developed skills, 
has a history of continuing, stable employment.

38 C.F.R. § 21.51(e).  

The record in this case shows that the veteran had a very 
successful career in the military as an aviator, among other 
associated responsibilities that included planning and 
executing a budget and work in supply and operations.  He 
evidently was unable to find similar employment as an aviator 
after his retirement from service, due to various physical 
impairments, including hearing loss, tinnitus, and right knee 
chondromalacia, for which he is service connected.  He was 
also apparently unable to secure any employment commensurate 
with his experience and skill in the geographic area he would 
have preferred and, approximately one year after service, he 
obtained employment at an engineering firm in the Washington, 
D.C. area, which paid him in excess of $50,000 per year.  The 
veteran was apparently able to secure this position by virtue 
of his military experience with particular military aircraft 
and equipment.  Without any apparent break in employment, he 
then left that firm and secured a position as a consultant 
with Booz, Allen & Hamilton, Inc., a job which also appears 
to have been obtained by virtue of military experience in the 
use of certain types of aircraft and associated equipment.  
Although the veteran's specific salary with this employer is 
not set forth in the record, he did testify that he and his 
wife "make a lot of money."  

In any event, clearly, the record shows that the veteran is 
capable of finding employment that is based, at least in 
part, on his military experience.  The record also indicates 
that the employment the veteran has been able to obtain meets 
his financial needs.  As indicated above, to establish 
entitlement to benefits under the provisions of Chapter 31, 
the veteran must show that he has a 20-percent service-
connected disability evaluation, and that he has an 
employment handicap (as defined in law and regulation) for 
which he needs rehabilitation.  

The veteran carries a combined service-connected disability 
evaluation of 20 percent.  Thus, he meets the first of the 
criteria for establishing entitlement to the benefit he 
seeks.  It therefore only remains to be determined whether he 
also has an employment handicap.  

On this question, it is observed that the private counselor 
with whom the veteran spoke, in February 1997, specifically 
indicated that the veteran had an impairment of 
employability.  Significantly, however, he considered the 
veteran to have overcome the effects of this impairment, 
pointing to the veteran's work at BDM Engineering in a 
capacity that permitted the veteran to exercise his 
independence.  The counselor also noted the veteran's desire 
to remain at the company at which he was employed following 
the end of the contract on which he was hired to work.  
Although, as events unfolded, the veteran accepted employment 
as a consultant at another firm, the circumstances of the 
veteran's departure to this job do not appear to have been 
based in any way on impairment arising from the veteran's 
service-connected disabilities (or his non-service-connected 
disabilities, for that matter.)  Moreover, the veteran has 
apparently since maintained his employment at this second 
location and, while he would have evidently preferred a job 
with an airline, the evidence of record indicates that the 
veteran's 20+ year background in the service appears to have 
matched the apparent need by this firm for someone with 
"operational-type experience."  

Given the veteran's nearly 24-year career in the service, it 
must be concluded that the work he performed during those 
years was consistent with his abilities, aptitudes, and 
interests.  In view of his demonstrated ability to obtain and 
retain employment as a consultant based on many of the skills 
he honed over the years in his highly successful military 
career, it must also be concluded that the veteran's current 
position (like the employment that preceded it) is consistent 
with his pattern of abilities, aptitudes, and interests.  
Accordingly, the Board finds that the veteran has overcome 
the effects of any impairment of his employability resulting 
from his service-connected disabilities, such that an 
employment handicap for VA purposes is not present.  
Therefore, entitlement to benefits under Chapter 31, Title 38 
is not warranted, and the appeal is denied.  


ORDER

Entitlement to vocational rehabilitation training in 
accordance with the provisions of Chapter 31, Title 38, 
United States Code, is denied.  


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

